Beasley, Judge,
concurring specially.
I agree that the order in this interlocutory appeal should be reversed because the trial court applied the Steed case.1
But I would point out that Dull v. State, 176 Ga. App. 152 (335 SE2d 605) (1985) deals with efforts to suppress the results of a test, and that the contention was that there was no affirmative showing that Dull had waived his right to an additional chemical test of his own choosing. Carter’s situation is different. He seeks to exclude from the jury’s consideration the evidence that he refused to take a state-administered test, not the results of such a test. And his contention is that he was not advised of any of his implied consent rights, not simply the right to an additional, self-arranged test. So we are not dealing here with an “affirmative waiver requirement.”
The state also relies on State v. Carter, 176 Ga. App. 872 (338 SE2d 300) (1985), but that case, like Dull, involves the suppression of test results and the advice regarding an additional test.
The facts in this case are more akin to those in Allen v. State, 254 Ga. 433 (330 SE2d 588) (1985), where the evidence of refusal to take a state-administered test was at issue. One of the appellant’s contentions was that the refusal should have been excluded because the officer failed to fully inform him of his implied consent rights. The Supreme Court noted the conflict in the evidence on this point and held that the evidence supported the conclusion that the officer complied with the requirements of the law.
Thus, where there is a conflict in the evidence with respect to whether the person refused to take the state test or not, it should be resolved by the jury. And for that reason I agree that the order of the trial court should be reversed.
C. Alan Mullinax, for appellee.

 Steed v. City of Atlanta, 172 Ga. App. 839 (325 SE2d 165) (1984), disapproved in Cunningham v. State, 255 Ga. 35, 38 (334 SE2d 656) (1985).